83 F.3d 429
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Elijah FLOWERS, Defendant-Appellant.
No. 95-10434.
United States Court of Appeals, Ninth Circuit.
Submitted April 22, 1996.*Decided April 26, 1996.

Before:  HALL, THOMPSON, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Elijah Flowers, a federal prisoner, appeals pro se the district court's denial of his complaint seeking return of property seized during his 1988 arrest and subsequently administratively forfeited after no claim to the property was filed.   We have jurisdiction pursuant 28 U.S.C. § 1291.


3
In denying Flowers' request, the district court found that he was precluded from relitigating the legality of the civil forfeiture because in 1990 Flowers moved for the return of the forfeited property, and he failed to appeal from the district court's denial of the motion which was based in part on the court's finding that the civil forfeiture was proper.   Additionally, the district court found that Flowers was precluded by the doctrine of judicial estoppel from claiming ownership of the confiscated property because in his 1990 motion Flowers stated that the forfeited property belonged to his mother.1


4
For the reasons set forth in the district court's August 14, 1995 order, we affirm.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We do not need to address Flowers' argument that the statements made in the earlier proceeding were the result of typographical errors by the inmate writ clerk who assisted Flowers draft the motion because this argument was not presented to the district court.  See Whittaker Corp. v. Execuair Corp., 953 F.2d 510, 515 (9th Cir.1992)